Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims1 and 6:  In view of the limitations the prior art does not explicitly describe or reasonably suggest  alone or in combination “wherein, in a condition that the fault occurs in the output shaft signal, the learning device learns the P-side reference position by causing the engagement member to abut against the first wall portion through the driving of the motor, in a situation where the shift range at an occurrence of the fault in the output shaft signal is the park range, 15the range determiner determines the shift range based on the P- side reference position and the motor angle, and the target angle setting device sets the target rotation angle based on the P-side reference position.” with regards to claim 1 and 
“wherein, in a condition that the fault occurs in the output shaft signal, the instructions further cause the processor to: 
learn the P-side reference position by causing the engagement member to abut against the first wall portion through the driving of the motor, in a situation where the shift range at an occurrence of the fault in the output shaft signal is the park range, 15determine the shift range based on the P- side reference position and the motor angle, and
claim 6. Examiner believes that the above limitations are neither inherent nor obvious. Therefore, the claims are allowable.

The prior art made of record in form 892 and 1449, discloses a motor control apparatus controls a motor that drives an output shaft through a rotation transmission system. The difference between a newly established output shaft target rotation angle and a detected output shaft rotation angle is obtained, a target rotation angle for the motor is derived based on that difference, and the motor is driven accordingly. When it is determined, based on the detected output shaft rotation angle, that motor rotation has at least proceeded to a point whereby backlash in the transmission system is nullified, the target motor rotation angle is updated based on the current value of the aforementioned difference.” 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846